DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 634 678 to Takayuki et al. (hereinafter Takayuki).

With respect to claim 1, Takayuki teaches a vitrified grinding wheel comprising abrasive grains, porosity and a vitrified binder ([0013]-[0014], [0018], and [0022], [0039]-[0040]). Takayuki teaches cBN as the abrasive grain ([0034] and [0039]). Takayuki discloses that the portions containing abrasive grains and vitrified binder is provided on a support surface made of ceramic ([0043]); this support made of ceramic is taken to read on the claimed “core”. The vitrified “binder” bonds the abrasive grains together; in fact, the reference discloses that the plurality of abrasive grains are bonded/joined together using the vitrified binder (Figure 1). There is no recitation as to the thickness of the claimed super-abrasive layer in claim 1; thus, the portion of the grinding wheel which comprises abrasive grains and vitrified binder along with porosity, wherein such portion is placed on a support ([0043]), is taken to read on and render obvious the claimed “super-abrasive layer” in light of the fact that the reference discloses the use of cBN grains as abrasive grains which is a known super-abrasive material. 
As shown in Figure 1, and in light of the fact that the reference does not disclose if any portion of the abrasive grains remain unbonded within the wheel, the reference discloses that all of the super-abrasive particles, i.e. 100% are joined to other super-abrasive particles through bond-bridges; Figure 1 clearly shows such bond bridges. Also, based on the same evidence within the reference, in particular, Figure 1, it is clear that the reference discloses 100% of the bond bridges in cross section of the super-abrasive layer has a thickness equal to or smaller than an average grain size of the super-abrasive grain and a length greater than the thickness. 
Finally, with respect to the concentration of the super-abrasive grains, it is noted that according to the Examples (see pages 9-11), the reference discloses at least an embodiment in which the concentration of the super-abrasive grain falls within the claimed range of 20-60 vol% (see [0059], “Structure of grinding wheel of Example 1 after calcination”). It is noted that the portion of wheel which comprises abrasive grains, vitrified binder, and pores is taken to read on the claimed super-abrasive grain layer, as noted above. Furthermore, it is noted that the adhesive paste, as disclosed in the Examples, is not part of the finally formed vitrified grinding wheel and is mainly used to hold the mixture of components together ([0054]). 

With respect to claim 3, Takayuki renders claim 3 obvious, in particular, because in the embodiment of Example 1, the total concentration of cBN abrasive grains, pores, and vitrified binder, in a grinding wheel after calcination, is at 100 vol% ([0059]).

With respect to claim 4, Takayuki teaches that the vitrified binder for superabrasive grains comprises 40-70 mass% SiO2, 10-20 mass% Al2O3, 10-20 mass% B2O3, 2-10 mass% MO wherein M is one or more metals selected from alkaline earth metals, and 2-10 mass% M2O wherein M, here, is one or more metals selected from alkali metals ([0041]).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731